Exhibit 10.3

 

SUBLEASE

 

This SUBLEASE (the “Sublease”) is dated as of the 30th day of August, 2005 by
and between BOSTON LIFE SCIENCES, INC., a Delaware corporation (“Sublandlord”),
and DELL MITCHELL ARCHITECTS, INC., a Massachusetts corporation (“Subtenant”).

 

RECITALS

 

WHEREAS, pursuant to that certain Lease dated as of January 28, 2002 by and
between Brentwood Properties, Inc., a Delaware corporation (“Prime Landlord”),
as landlord, and Sublandlord, as tenant (the “Prime Lease”), a copy of which
Prime Lease is attached hereto as Exhibit A, Sublandlord leased from Prime
Landlord certain premises (the “Original Premises”) located in the building
commonly known as 20-24 Newbury Street, Boston, Massachusetts (the “Building”),
which Original Premises contain approximately 6,600 rentable square feet of
space located on the fourth and fifth floors of the Building, as more fully
described in the Prime Lease; and

 

WHEREAS, Subtenant desires to sublease from Sublandlord a portion of the
Original Premises, comprising the fifth floor of the Building and containing
3,300 rentable square feet, more particularly shown on the floor plan attached
hereto as Exhibit B (the “Subleased Premises”), and Sublandlord is willing to
sublease the Subleased Premises to Subtenant on the provisions, covenants and
conditions hereinafter set forth.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of Ten Dollars ($10.00), the mutual covenants
made herein, and other consideration, the receipt and sufficiency of which are
hereby acknowledged and agreed, Sublandlord hereby subleases to Subtenant and
Subtenant hereby takes and hires from Sublandlord the Subleased Premises, on the
terms and conditions set forth below:

 

I. Defined Terms. All terms defined in the Prime Lease and used herein shall,
unless otherwise defined herein, have the meanings ascribed to such terms in the
Prime Lease.

 

II. Term. The term of this Sublease (the “Sublease Term”) shall commence on
September 1, 2005 (the “Sublease Term Commencement Date”), and shall continue
until May 30, 2012 or the earlier termination of the Prime Lease, unless the
Sublease Term is sooner terminated in accordance with the provisions of this
Sublease. The parties understand that Subtenant may enter into an agreement with
Prime Landlord whereby Prime Landlord agrees to recognize Subtenant as its
tenant upon termination of this Sublease in certain circumstances. If
Sublandlord provides Subtenant with access to the Subleased Premises prior to
the Sublease Term Commencement Date, such access will be on all of the terms and
conditions set forth in this Sublease.

 

III. Delivery. The Subleased Premises shall be delivered to Subtenant on the
Sublease Term Commencement Date, broom-clean and free of all occupants but
otherwise “as-is, where-is and with all faults”, without representation or
warranty, express or implied, and Subtenant hereby waives, disclaims and
renounces any representation or warranty. In the event construction of any
demising walls are necessary to separately demise the Subleased Premises, the
same will be constructed by Subtenant at its sole cost and expense, in
accordance with and subject to the provisions of this Sublease and the
provisions of the Prime Lease incorporated herein. Sublandlord



--------------------------------------------------------------------------------

shall have no obligation to make any improvements in or to the Subleased
Premises. Subtenant shall be responsible for reconfiguring the Premises to suit
its specific use program, subject to the provisions of the Prime Lease and this
Sublease. Sublandlord has approved the plans and specifications attached hereto
as Exhibit C, but the same remain subject to Prime Landlord approval.

 

IV. Base Rent. Commencing on March 16, 2006, and on the first of each month
thereafter, Subtenant shall pay to Sublandlord, in advance, monthly
installments, without withholding, offset or reduction, of base rent (“Base
Rent”) at the rate set forth below.

 

Dates

--------------------------------------------------------------------------------

  

Base Rent

--------------------------------------------------------------------------------

For the period from March 16, 2006 through May 30, 2009:    The annual rate of
$105,600 (i.e., $8,800 per month) For the period from June 1, 2009 through
May 30, 2012:    The annual rate of $115,500 (i.e. $9,625 per month)

 

V. Additional Rent. Subtenant acknowledges that pursuant to Sections 3.02, 3.03,
3.04 and 3.05 of the Prime Lease, Sublandlord is obligated to pay to Prime
Landlord additional rent on account of operating costs, insurance and real
estate taxes, as more particularly described in such Sections. Subtenant shall
pay to Sublandlord with its monthly payment of Base Rent Subtenant’s
proportionate share of Sublandlord’s additional rent obligations under Sections
3.02, 3.03, 3.04 and 3.05 of the Prime Lease (but in the case of Sections 3.02
and 3.03 (and 3.05 as it applies to Sections 3.02 and 3,03), only to the extent
such rental amounts exceed those due in the calendar year ending December 31,
2005, and in the case of Section 3.04 (and Section 3.05 as it applies to
Section 3.04), only to the extent such rental amounts exceed those due on
account of fiscal year ending June 30, 2006) Subtenant’s proportionate share as
used in the preceding sentence is 50% (being the number of rentable square feet
in the Subleased Premises expressed as a percentage of the number of rentable
square feet in the Original Premises, referred to hereinafter as “Subtenant’s
Proportionate Share”). Sublandlord shall deliver to Subtenant promptly after
receipt thereof any statements of operating costs, insurance or real estate
taxes delivered to Sublandlord by Prime Landlord. Sublandlord agrees, at
Subtenant’s sole cost and expense, to exercise its right, pursuant to
Section 3.02 of the Prime Lease, to review Landlord’s books and records with
respect to any such statement if so requested by Subtenant within the time
allowed under such Section 3.02 of the Prime Lease.

 

VI. Use. The Subleased Premises shall be used for general office use and for no
other uses. To the extent permitted by the Prime Lease, and subject to the
provisions of the Prime Lease and this Sublease, Subtenant shall have access to
the Subleased Premises 24 hours a day, 365 days a year at all times during the
Sublease Term.

 

VII. Prime Lease. Subtenant agrees that it will do nothing in, on or about the
Subleased Premises which would result in the breach by Sublandlord of its
undertakings and obligations under the Prime Lease. Except for the following
provisions, this Sublease shall be subject to and on all of the terms and
conditions as are contained in the Prime Lease and the provisions of the Prime
Lease are hereby incorporated into this Sublease as if Sublandlord were the
landlord thereunder and Subtenant the tenant thereunder:

 

  A. The defined economic terms for “Yearly Fixed Rent,” “Monthly Payment,”
“Rent Year,” “Leased Area,” “Term Commencement Date,” “Rent Commencement Date,”
“Rent Year” and the like are inapplicable;

 

- 2 -



--------------------------------------------------------------------------------

  B. Sections 3.02, 3.03, 3.04 and 3.05 of the Prime Lease (relating to
additional rent) are applicable, as modified by the provisions of Paragraph V of
this Sublease;

 

  C. Article IV of the Prime Lease (relating to construction of the premises) is
inapplicable;

 

  D. Article V of the Prime Lease (relating to utilities) is applicable, as
clarified by Section XIV hereof;

 

  E. Section 14.07 of the Prime Lease (relating to security deposits) is
inapplicable;

 

  F. Section 14.12 of the Prime Lease (relating to brokerage) is inapplicable;

 

  G. Section 14.14 of the Prime Lease (relating to extension options) is
inapplicable; and

 

  H. Where appropriate, references to “Landlord” in the Prime Lease shall be
deemed to mean “Sublandlord” hereunder and references to “Tenant” in the Prime
Lease shall be deemed to mean “Subtenant” hereunder, it being understood and
agreed that Sublandlord will not be acting as, or assuming any of the
responsibilities of, Prime Landlord, and all references in the Prime Lease to
Landlord-provided services or Landlord insurance requirements, and any other
references which by their nature relate to the owner or operator of the
Building, rather than to a tenant of the Building subleasing space to a
subtenant, shall continue to be references to Prime Landlord and not to
Sublandlord.

 

Sublandlord covenants to Subtenant to perform all of the terms and provisions
required of it under the Prime Lease and to promptly pay when due all rents,
including any and all additional rents, due and accruing to Prime Landlord,
provided Subtenant timely makes all rental and additional rental payments
required of Subtenant hereunder. Upon request of Subtenant and at Subtenant’s
cost and expense, Sublandlord will use reasonable efforts to enforce on behalf
of Subtenant Sublandlord’s rights under the Prime Lease. Nothing contained in
this Sublease shall be construed as a guarantee by Sublandlord of any of the
obligations, covenants, warranties, agreements or undertakings of Prime Landlord
in the Prime Lease, nor as an undertaking by Sublandlord to Subtenant on the
same or similar terms as are contained in the Prime Lease.

 

VIII. Subtenant’s Covenants. Subtenant covenants to Sublandlord to perform all
of the covenants and obligations to be performed by Sublandlord as tenant under
the Prime Lease as the same relate to the Subleased Premises and to comply with
this Sublease and the applicable provisions of the Prime Lease, as modified by
this Sublease, in all respects (including, without limitation, complying with
all applicable laws, regulations and standards). If Subtenant shall fail to

 

- 3 -



--------------------------------------------------------------------------------

make any payment or perform any act required to be made or performed by
Subtenant under the Prime Lease pursuant to Subtenant’s assumption of
Sublandlord’s obligations thereunder as they relate to the Subleased Premises,
and such default is not cured by Subtenant by the first to occur of (i) one-half
of the period specified in the Prime Lease for curing such default (which will
include one-half of the “longer period as may be necessary” granted in clause
(b) of Article XI of the Prime Lease, if such “longer period” is granted to
Sublandlord in the particular situation), or (ii) five (5) days prior to the
expiration of such Prime Lease cure period, Sublandlord, without waiving or
releasing any obligation or default hereunder, may (but shall be under no
obligation to) make such payment or perform such act for the account and at the
expense of Subtenant, and may take any and all such actions as Sublandlord in
its sole discretion deems necessary or appropriate to accomplish such cure. If
Sublandlord shall reasonably incur any expense in remedying such default,
Sublandlord shall be entitled to recover such sums upon demand from Subtenant as
additional rent under this Sublease.

 

IX. Omitted.

 

X. Indemnification. Subtenant shall indemnify Sublandlord and hold Sublandlord
harmless from and against any and all claims, demands suits, judgments,
liabilities, costs and expenses, including reasonable attorneys’ fees, arising
out of or in connection with Subtenant’s use and possession of the Subleased
Premises, or arising out of the failure of Subtenant, its agents, contractors or
employees to perform any covenant, term or condition of this Sublease or of the
Prime Lease to be performed by Subtenant hereunder, except in each case to the
extent any such claim, demand, suit, judgment, liability, costs or expense
arises as a result of the negligence or willful misconduct of Sublandlord.
Sublandlord shall indemnify Subtenant and hold Subtenant harmless from and
against any and all claims, demands, suits, judgments, liabilities, costs and
expenses, including reasonable attorneys fees, arising out of the failure of
Sublandlord or its agents, contractors or employees to perform any covenant,
term or condition of this Sublease or of the Prime Lease to be performed by
Sublandlord hereunder, except in each case to the extent any such claim, demand,
suit, judgment, liability, costs or expense arises as a result of the negligence
or willful misconduct of Subtenant.

 

XI. Assignment and Subletting. Subtenant shall not assign this Sublease in whole
or in part or sublet the Subleased Premises in whole or in part, except in
compliance with the provisions of the Prime Lease which are incorporate herein,
as set forth above, as if Sublandlord were “Landlord” and Subtenant were
“Tenant” thereunder, including the obtaining of consents required thereunder.
Additionally, no such sublease or assignment shall be effective without the
consent of Prime Landlord under the Prime Lease. If, as to any sublease or
assignment for which Sublandlord’s consent is necessary, Subtenant receives rent
or other consideration in excess of the Base Rent and additional rent payable
under this Sublease, Subtenant shall pay to Sublandlord one-half of such excess,
after deducting Subtenant’s reasonable legal and brokerage expenses and fit-up
expenses paid for by Subtenant at the time of such subleasing or assignment.
Sublandlord shall not unreasonably withhold its consent to any proposed
assignment or sublease if such assignment or sublease is approved by Prime
Landlord. If Sublandlord and Prime Landlord consent to any such assignment or
subletting, Subtenant shall remain fully and primarily liable to Sublandlord, in
all respects, under the Sublease.

 

- 4 -



--------------------------------------------------------------------------------

XII. Security Deposit. Upon execution hereof, Subtenant has delivered to Prime
Landlord the amount of $26,400.00 (“Subtenant’s Security Deposit”), such sum to
be held by Prime Landlord as security for the performance of Subtenant’s
obligations under this Sublease. Upon the occurrence of any default by Subtenant
hereunder beyond applicable notice and grace periods, Subtenant agrees that
Sublandlord and/or Prime Landlord may apply all or any part of Subtenant’s
Security Deposit, together with accrued interest, if any, to any obligation of
Subtenant hereunder. If all or any portion of Subtenant’s Security Deposit is
applied by Sublandlord and/or Prime Landlord against any of Subtenant’s
obligations hereunder, Subtenant shall promptly restore Subtenant’s Security
Deposit to its original amount. Interest actually earned on Subtenant’s Security
Deposit shall, on an annual basis, be credited to and become part of the
Subtenant’s Security Deposit. If Subtenant shall have complied with its
obligations under the Sublease, Subtenant’s Security Deposit, or any unapplied
balance thereof, shall be returned to Subtenant within thirty (30) days after
the time fixed as the expiration of the Sublease Term hereof and the yield up
and surrender by Subtenant of the Subleased Premises in accordance with the
provisions of the Sublease. If Sublandlord assigns its interest in this
Sublease, it will also assign its interest in the Subtenant’s Security Deposit,
or any unapplied portion thereof, to the assignee. Upon such delivery, the
Sublandlord named herein will be released of all obligations with respect to the
Subtenant’s Security Deposit.

 

XIII. Brokers. Each of Sublandlord and Subtenant represents and warrants to the
other that it has not dealt with any broker in connection with this Sublease
other than GVA Thompson, Doyle, Hennessey & Stephens and Gregg Jordan &
Associates (collectively, the “Brokers”), and each agrees to indemnify, defend
and hold the other harmless from and against any breach of said representation
and warranty. Sublandlord shall be responsible for any commission which may be
due to the Brokers pursuant to a separate agreement between Sublandlord and such
Brokers.

 

XIV. Utilities. Subtenant shall be responsible for all utilities (including
light, plug and HVAC electricity and gas) in the Subleased Premises, to be paid
by Subtenant to Sublandlord within ten (10) business days after Subtenant’s
receipt of a bill from Sublandlord for such amount. Sublandlord will include
with such bill to Subtenant copies of any bills or invoices Sublandlord received
with respect to such utility payment. Subject to Subtenant’s obligation to make
timely payment of Subtenant’s share of any such utility bills, and except as set
forth in the last sentence of this paragraph, Sublandlord covenants and agrees
that Sublandlord shall pay all utility bills to the utility provider or to Prime
Landlord, as applicable, in a timely fashion so as to avoid any interruption in
utility service to the Subleased Premises. Subtenant’s payment obligation
hereunder shall be equal to the utility costs for the Subleased Premises if
separately metered or fifty percent (50%) of the utility costs for the Original
Premises if not separately metered. Notwithstanding the foregoing, to the extent
any utility is separately metered to the Subleased Premises, Subtenant will
purchase and receive such utility directly from the public utility or other
company designated by Prime Landlord.

 

XV. Miscellaneous.

 

  A. Counterparts. This instrument may be signed in counterpart originals,
which, taken together, shall constitute a single original instrument.

 

- 5 -



--------------------------------------------------------------------------------

  B. Notices. Notices to Sublandlord or Subtenant required or permitted
hereunder shall be sent in the manner prescribed in the Prime Lease to the
address set forth below in the case of notices to Sublandlord and to the
Subleased Premises in the case of notices to Subtenant. Except with respect to
notices of default and cure periods with respect to any default, which shall be
governed by the provisions of Section VIII hereof, any time periods for the
giving or receiving of notices (or the taking of actions following the giving or
receiving of notices) set forth in the Prime Lease shall, as incorporated
herein, be three (3) business days longer in the case of notices from
Sublandlord to Subtenant, and three (3) business days shorter in the case of
notices from Subtenant to Sublandlord.

 

Notice address for Sublandlord:

 

Boston Life Sciences, Inc.

85 Main Street

Hopkinton, MA 01748

Attention: Ken Rice

 

  C. Consents. Without derogating from the other provisions hereof, it is
acknowledged that in any instance in which Prime Landlord’s consent is required
under the Prime Lease, both Prime Landlord and Sublandlord’s consent will be
required hereunder.

 

  D. Amendments. This Sublease may not be changed or terminated orally but only
by an agreement in writing signed by both Sublandlord and Subtenant.

 

  E. Signage. Subject to Landlord’s approval and the provisions of the Prime
Lease, Subtenant may, at Subtenant’s cost and expense, have its name listed in
the lobby directory, on the entrance to the Subleased Premises and on 50% of
that portion of each side of the exterior sign for the Building currently
allocated to Sublandlord.

 

  F. Estoppel Certificates. Sublandlord and Subtenant each agree to furnish
within twenty (20) days after written request therefor by the other, a
certificate stating (i) that this Sublease is in full force and effect and has
not been amended or modified (or describing such amendment or modification, if
any); (ii) the dates through which Base Rent and additional rent have been paid
hereunder; and (iii) that there are no defaults under this Sublease known to the
signer of the certificate (or specifying such defaults, if known).

 

  G. No Waiver. The failure of either party to insist on strict performance of
any covenant or condition hereof, or to exercise any option contained herein,
shall not be construed as a waiver of such covenant, condition or option in any
other instance.

 

- 6 -



--------------------------------------------------------------------------------

  H. Memorandum of Lease. Subtenant shall not record this Sublease or any
memorandum or notice hereof.

 

  I. Governing Law. This Sublease has been negotiated, executed and delivered in
the Commonwealth of Massachusetts, and the parties agree that the rights and
obligations of the parties under this Sublease shall be governed and construed
in accordance with the laws of the Commonwealth of Massachusetts.

 

  J. Severability. The invalidity of any of the provisions of this Sublease will
not impair or affect in any manner the validity, enforceability or effect of the
rest of this Sublease.

 

  K. Entire Agreement. All understandings and agreements, oral or written,
heretofore made between the parties hereto are merged in this Sublease, which
alone fully and completely expresses the agreement between Sublandlord and
Subtenant.

 

  L. Relationship Between the Parties. This Sublease does not create the
relationship of principal and agent, nor does it create any partnership, joint
venture, or any association or relationship between Sublandlord and Subtenant
other than as and to the extent specifically provided in this Sublease, the sole
relationship of Sublandlord and Subtenant being that of sublandlord and
subtenant as provided in this Sublease.

 

  M. Remedies Cumulative. Except as specifically provided herein, all rights and
remedies of Sublandlord under this Sublease shall be cumulative and none shall
exclude any other rights and remedies allowed by law.

 

  N. Condition Precedent. The effectiveness of this Sublease is expressly
subject to and conditional upon obtaining Prime Landlord’s written consent to
this Sublease pursuant to Article VIII of the Prime Lease.

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Sublease as an instrument
under seal as of the date first written above.

 

SUBLANDLORD: BOSTON LIFE SCIENCES, INC., a Delaware corporation

By:

  /s/    MARK J. PYKETT        

Name:

  Mark J. Pykett

Title:

  President and COO SUBTENANT: DELL MITCHELL ARCHITECTS, INC., a Massachusetts
corporation

By:

  /s/    DELL MITCHELL        

Name:

   

Title:

  President

 

- 8 -



--------------------------------------------------------------------------------

EXHIBIT A

 

PRIME LEASE

 

[See Attached]

 

- 9 -



--------------------------------------------------------------------------------

EXHIBIT B

 

FLOOR PLAN SHOWING

SUBLEASED PREMISES

 

- 10 -